DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moroi et al (US 2012/0303313) in view of Okase (JP 09-246261).
Moroi discloses a temperature control method used in a heat treatment apparatus [0011] for performing a predetermined film forming process on a substrate [0038] by mounting a set of a plurality of substrates on a surface of a rotary table installed inside a processing vessel and heating the plurality of substrate by a heating part 20 [0040] while rotating the rotary table [0051], the temperature control method comprising: mounting a set of a plurality of substrates on the rotary table [0044] and measuring, by a non-contact type radiation temperature measuring part, a temperature of the substrate mounted on the rotary table in a state where the rotary table is being rotated [0057]-[0058]; [0075]. 
Moroi does not disclose measuring, by a contact type thermocouple, a temperature of the heating part and controlling the heating part based on a first measurement value measured by the thermocouple and a second measurement value by the radiation measuring part. 
Okase discloses providing heat treatment equipment capable of accurately measuring the temperature of a body to be treated and accurately control the temperature by measuring, by a contact type thermocouple (Claim 4), a temperature of the heating part and controlling the heating part based on a measurement value measured by the thermocouple and a second measurement value of a noncontact temperature measuring means (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to measure, by a contact type thermocouple, a 
Regarding Claim 9, Okase discloses storing a correlation between the first and second measurements into a storage part and controlling the heating part based on the correlation [0019]; [0021]; [0023]. 
Regarding Claim 10, Okase discloses prior to performing the film forming process, mounting dummy substrates, and tabulating the measured values using the dummy substrates [0023]. After storing the tabulated correlation, the film process is performed on additional sets of substrates while controlling the heating part based on the correlation [0026 and the thermo couple and radiation temperature measuring part measure temperatures in a plurality of regions defined along a diameter [0021] direction of the rotary table (Moroi [0056]; (Fig. 4)). 
Regarding Claims 11 and 12, Okase discloses that when a temperature meets a condition applied or is changed when performing the film forming process, the storing the tabulated correlation between the first and second measurement into the storage part is performed [0019]. Moroi also discloses a temperature map generating unit based on the measurements obtained from the radiation measurement part [0087]. 
Regarding Claims 13-14, Moroi discloses that the radiation temperature measuring part detects infrared rays radiated from the surface of the substrate to measure the temperature of the substrate [0057] and measures temperatures in a plurality of regions defined along a diameter direction of the rotary table [0056]; (Fig. 4). 
Thus, claims 8-14 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Moroi and Okase. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/           Primary Examiner, Art Unit 1715